Citation Nr: 0706079	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-20 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for herpes, type II, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1976 to 
November 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia which denied an increased rating for herpes, 
type II.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that his herpes, type II, currently 
service connected at a 10% disability rating, should be rated 
higher.  He indicated he receives treatment for the condition 
at the Atlanta VA Medical Center.  The RO acknowledged in the 
statement of the case that they had considered the records of 
the veteran's treatment through those dated in December 2004.  
In his June 2005 substantive appeal, however, the veteran 
advised that he has received more current treatment.  The 
records of this treatment should be obtained.  A current VA 
examination also should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of the 
veteran's treatment from the VA Medical 
Center in Decatur, Georgia, dated since 
December 2004.  

2.  The veteran should be scheduled for a 
VA examination to determine the current 
extent of, and impairment of, his herpes, 
type II.  Prior to the examination, the 
claims folder should be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted in full, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  Thereafter, if appropriate, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


